Fokd, Judge:
The merchandise covered by the appeal listed above consists of 35 cases of ajinomoto which were entered at the port of Los Angeles, Calif., at a value of $76 per case, and the total was extended as $266. Of course, the total should have been extended as $2,660 instead of $266, but since I am interested here only in the unit of quantity in which the merchandise is usually bought and sold, and not in the total value, this fact is immaterial.
When this appeal was called for trial, counsel for the respective parties stipulated that $54 per case, packed, was the correct export value, and that there was no higher foreign value.
Accepting the above stipulation as a statement of fact, I find the proper dutiable export value of the involved merchandise to be $54 per case, packed. However, attention is invited to section 503 (a) of the Tariff Act of 1930, which provides that “* * * the basis for the assessment of duties on imported merchandise subject to ad valorem rates of duty shall be the entered value or the final appraised value, whichever is higher.” Judgment will be rendered accordingly.